Citation Nr: 0204265	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  98-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service-connection for a left knee 
disability secondary to the service-connected residuals of a 
right knee injury with arthritis.  

2.  Whether reduction in rating assigned for the service-
connected residuals of a right knee injury with arthritis 
from 20 percent to 10 percent effective August 8, 1997, was 
proper.  

3.  Entitlement to an increased evaluation for the service-
connected residuals of a right knee injury with arthritis.  

4.  Entitlement to an increased evaluation for a left ankle 
sprain, currently rated as 10 percent disabling.  

5.  Appropriate rating for degenerative joint disease of the 
left shoulder, evaluated as 10 percent disabling prior to 
November 21, 2000, and 20 percent on and after November 21, 
2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from February 1970 to February 
1972 and from October 1975 to October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which inter alia decreased the evaluation for 
residuals of a right knee injury with arthritis from 20 
percent to 10 percent effective August 8, 1997; increased the 
evaluation for left ankle sprain to 10 percent; granted 
service-connection for degenerative joint disease of the left 
shoulder and assigned a 10 percent evaluation; and denied 
service-connection for left knee arthralgia (pain) secondary 
to the service-connected residuals of a right knee injury 
with arthritis.  During the course of the veteran's appeal, 
the evaluation assigned for degenerative joint disease of the 
left shoulder was increased to 20 percent effective 
November 21, 2000.



FINDINGS OF FACT

1.  There is competent evidence of record that the veteran's 
left knee strain is causally related to his service-connected 
residuals of a right knee injury with arthritis.  

2.  A 20 percent rating was in effect for residuals of a 
right knee injury with arthritis from February 23, 1994 to 
December 7, 1994 and again from March 1, 1995 to August 8, 
1997.  

3.  The RO's April 1998 rating decision, which reduced the 
veteran's rating for residuals of a right knee injury with 
arthritis from 20 percent to 10 percent, did not consider 
required regulatory provisions and denied the veteran due 
process. 

4.  The veteran's service-connected residuals of a right knee 
injury with arthritis is manifested by bony swelling, range 
of motion between 0 and 110 degrees, as well as x-ray 
evidence of osteoarthritis.  

5.  The veteran's service-connected left ankle sprain is 
manifested by no more than moderate limitation of motion.  

6.  Prior to November 21, 2000, there was objective evidence 
of degenerative changes, and flexion and abduction to 120 
degrees.  

7.  On and after November 21, 2000, the veteran's 
degenerative joint disease of the left shoulder is manifested 
by flexion and abduction to 50 degrees.  


CONCLUSIONS OF LAW

1.  Left knee strain is causally related to the service-
connected residuals of a right knee injury with arthritis.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).  

2.  The April 1998 RO rating decision, which reduced the 
veteran's rating for residuals of a right knee injury with 
arthritis from 20 percent to 10 percent is void ab initio, 
and the criteria for restoration of the 20 percent rating for 
this condition are met.  38 C.F.R. § 3.344 (2001).  

3.  The criteria for an evaluation greater than 20 percent 
for residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2001).  

4.  A separate schedular evaluation of 10 percent, but no 
more, for arthritis of the right knee is warranted.  38 
U.S.C.A. §§  1155, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a and Diagnostic Codes 5003, 5010, 5260-5261 (2001); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  

5.  The criteria for an evaluation greater than 10 percent 
for a left ankle sprain have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 
5271 (2001).

6.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease of the left shoulder prior to 
November 21, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 
(2001).  

7.  The criteria for an evaluation greater than 20 percent 
for degenerative joint disease of the left shoulder on and 
after November 21, 2000, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5201, 5203 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee Strain

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  The veteran 
contends that his current left knee disability is secondary 
to the service-connected residuals of a right knee injury 
with arthritis.  

The record reflects that the veteran is service-connected for 
residuals of a right knee injury with arthritis.  In 
addition, the medical evidence reflects that the veteran has 
left knee strain.  At the September 1997 VA joints 
examination the diagnosis was overuse syndrome of the left 
knee with arthralgia, likely aggravated by the service-
connected right knee injury.  At the October 1998 VA joints 
examination the diagnosis was overuse pain syndrome, left 
knee.  In June 1999 a VA physician opined that "it is as 
likely as not that the.....left knee strain [is] the result of 
excessive use and strain to compensate for the veteran's 
right knee disability with traumatic arthritis".  

Hence, the Board finds that the evidence supports the finding 
that the veteran's left knee strain is the result of the 
service-connected residuals of a right knee injury with 
arthritis.  The Board thus holds that entitlement to service 
connection for left knee strain as secondary to the service-
connected residuals of a right knee injury with arthritis is 
warranted.  Service connection is therefore granted.  

II.  Right Knee Rating Reduction

A February 1995 rating action increased the evaluation for 
residuals of a right knee injury to 20 percent under 
Diagnostic Code 5257, from February 23, 1994 to December 8, 
1994.  At which point the veteran received a 100 percent 
rating pursuant to 38 C.F.R. § 4.30, convalescent ratings.  
The 20 percent rating resumed effective March 1, 1995.  In 
August 1997 the veteran filed a claim for increase.  The 
April 1998 rating action reduced the evaluation for residuals 
of a right knee injury with arthritis to 10 percent, under 
Diagnostic Code 5010, effective August 8, 1997.  The veteran 
has appealed.

A reduction in an assigned disability rating which has been 
in effect for less than 5 years is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  The Board further notes that since the veteran's 
20 percent rating for residuals of a right knee injury with 
arthritis was in effect for less than 5 years, the provisions 
of 38 C.F.R. § 3.344(a), (b) are not for application.  See 38 
C.F.R. § 3.344(c); see also Brown v. Brown, 5 Vet. App. 413 
(1993).  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2001).  

In this instance, the veteran was afforded a VA examination 
in September 1997.  The April 1998 rating decision decreased 
his evaluation from 20 percent to 10 percent effective August 
8, 1997.  The RO did not issue a rating proposing the 
reduction and setting forth all material facts and reasons.  
The veteran was not given 60 days for the presentation of 
additional evidence in support of his 20 percent evaluation.  

The RO failed to include or discuss the provisions of 38 
C.F.R. §§ 3.344(c) or 3.105(e) in either the April 1998 
rating decision or the June 1998 SOC.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
both decisions by the RO and by the Board that do not apply 
the provisions of 38 C.F.R. § 3.344, when applicable, are 
void ab initio (i.e., at their inception).  Lehman v. 
Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 
Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992); and Brown v. Brown, 5 Vet. App. 413 (1993); see 
also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA 
reduces the appellant's rating without observing applicable 
laws and regulations the rating is void ab initio and the 
Court will set aside the decision).  Since the rating 
decision that accomplished the reduction of the 20 percent 
evaluation for the veteran's service-connected residuals of a 
right knee injury with arthritis did not apply the provisions 
of 38 C.F.R. §§ 3.344(c) and 3.105(e) the reduction is void.  
The appropriate remedy in this case is a restoration of the 
20 percent evaluation effective on the date of the reduction.  
See Hayes, 9 Vet. App. at 73 (improper reduction reinstated 
effective date of reduction).  

The Board finds that the veteran's 20 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 20 percent evaluation for the 
veteran's residuals of a right knee injury with arthritis 
should be restored.  Accordingly, the restoration of the 20 
percent evaluation, effective August 8, 1997, is warranted.

III.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.1 (2001).  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.102); 38 C.F.R. §§ 4.3, 4.7 (2001).  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2001), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight- 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

A.  Residuals of a Right Knee Injury with Arthritis

Now that the 20 percent rating is restored for residuals of a 
right knee injury with arthritis, the Board will consider 
whether a rating in excess of 20 percent is warranted.  The 
reduction in the rating assigned for this disability followed 
the veteran's claim for an increased evaluation.  In 
addition, throughout the course of this appeal, the veteran 
has argued that his disability was more disabling than the 20 
percent evaluation reflected. 

The veteran's service-connected residuals of a right knee 
injury with arthritis have been evaluated under the 
provisions of Diagnostic Code 5257 and 5010 of the Rating 
Schedule.  Diagnostic Code 5257 provides that for moderate 
impairment with recurrent subluxation or lateral instability, 
a 20 percent evaluation will be assigned.  For severe 
impairment with recurrent subluxation or lateral instability 
a 30 percent evaluation will be assigned.  38 C.F.R. § 4.71a 
(2001).  

The evidence of record shows that the veteran's right knee 
disability is manifested by swelling, laxity and complaints 
of pain.  While the veteran has indicated that his primary 
complaints, with respect to his right knee, are pain, 
weakness and swelling the competent medical evidence also 
indicates that the veteran's right knee is stable without any 
effusion or inflammation.  At the September 2001 Travel Board 
hearing the veteran testified that he used a cane most of the 
time, especially when the weather was bad or cloudy.  He 
stated that he used an Ace bandage and a knee brace whenever 
he had to walk more than 100 yards.  

Edema of both knees was noted at the September 1997 VA 
examination.  However, there was no other impairment of the 
knees.  At the October 1998 VA examination the veteran walked 
slowly and avoided bearing weight on the right leg.  He 
seemed to experience right knee pain when walking fast.  His 
right knee was stable but there was mild bony swelling of the 
right knee without any effusion or inflammation and there was 
no tenderness.  The March 1999 VA outpatient treatment record 
revealed negative Lachman and anterior drawer sign.  There 
was no instability.  At the November 2000 VA examination 
there was considerable bony swelling of the right knee with 
tenderness in the anterior aspect.  However, there was no 
inflammation or effusion and the right knee was stable.  The 
diagnosis included ligament laxity and tear of the right knee 
status post four reconstructive surgeries.  

There is no indication that the veteran experiences severe 
impairment with instability or subluxation of the right knee.  
On the basis of the evidence of record, a preponderance of 
the evidence is against a finding that the veteran 
experiences more than moderate impairment of the right knee.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than 20 percent under Diagnostic Code 
5257.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14 (2001).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA clarified that if a musculoskeletal disability is 
rated under a specific Diagnostic Code that does not list 
limitation of motion as part of the rating criteria, and 
another Diagnostic Code based on limitation of motion may be 
applicable, the latter Diagnostic Code must be considered in 
light of sections 4.40, 4.45, and 4.59.  VAOPGPREC 9-98, 63 
Fed. Reg. 56704 (1998).

As the veteran's disability is evaluated under Diagnostic 
Code 5257, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are not applicable, and consideration of pain does not 
warrant a separate compensable evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  However, because Diagnostic 
Code 5257 provides for evaluation of instability of the knee 
without reference to limitation of motion, it does not 
encompass arthritis.  Diagnostic Code 5010 addresses 
arthritis and limitation of motion but does not refer to 
instability.  Therefore, since the plain terms of Diagnostic 
Code 5257 and 5010 address either different disabilities or 
different manifestations of the same disability, the 
evaluation of knee dysfunction under both Diagnostic Codes 
5257 and 5010, if the criteria for each code are met, is not 
pyramiding.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
When radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2001).  Limitation of extension 
of the leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  The average 
normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2001).

The Board finds that the veteran is entitled to a separate 
rating under Diagnostic Codes 5010, and 5260-5261 for 
periarticular pathology of the right knee productive of 
painful or limited motion.  In considering whether an 
evaluation is warranted under Diagnostic Codes 5260-5261, the 
Board notes that evidence during the appeal period shows 
ranges of motion of the right knee from - 0 to 110 degrees 
with reports of swelling as well as x-ray evidence of 
osteoarthritis of the right knee.  The evidence supports a 
finding that the veteran's right knee disability meets the 
criteria established for the assignment of a separate 10 
percent rating under Diagnostic Code 5010.  Under Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991) the x-ray evidence 
of osteoarthritis of the right knee along with painful motion 
provides a basis for such separate 10 percent disability 
evaluation.  

However, the Board finds that a rating higher than 10 percent 
on the basis of arthritis would not be appropriate because 
there is no competent evidence of limitation of knee 
extension to 15 degrees or limitation of knee flexion to 30 
degrees.  In reaching the conclusion, the Board has 
considered the actual range of motion and the functional 
equivalent of the range of motion due to the factors 
expressed in DeLuca, 8 Vet. App. 202 (1995) and the 
regulations.  Neither the examiners nor the veteran indicated 
the existence of pain to the extent that it limits flexion or 
extension to the degrees warranted for an evaluation in 
excess of 10 percent.  Even when every reported range of 
motion reported is accepted as correct, the reported ranges 
of motion (actual or functional) do not support an evaluation 
in excess of 10 percent.

In essence, the preponderance of the evidence establishes 
that the veteran experiences some pain on use and that there 
is minimal functional impairment in the range of motion.  The 
level of the functional impairment warrants the assignment of 
the minimum compensable evaluation based on range of motion 
and no more.  


B.  Left Ankle Sprain

The veteran's service-connected left ankle sprain is 
evaluated under Diagnostic Code 5271 of the Rating Schedule, 
which provides that moderate limitation of motion of the 
ankle warrants a 10 percent evaluation.  Marked limitation of 
motion of the ankle warrants a 20 percent evaluation.  Normal 
range of motion of the ankle is from 20 degrees dorsiflexion 
to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2001).

At the September 1997 VA examination there was swelling and 
edema of the lateral malleolus left ankle.  Plantar flexion 
was to 20 degrees and dorsiflexion was to 10 degrees.  The 
radiology report revealed a normal left ankle examination.  
There was no swelling of the left ankle at the October 1998 
VA examination.  Plantar flexion was to 30 degrees and 
dorsiflexion was to 20 degrees.  The radiology report 
revealed hypertrophic spurring between the astragalus and the 
cuneiform bone on the lateral aspect of the foot.  Mild bony 
swelling was noted at the November 2000 VA examination.  The 
range of motion of the left ankle was normal in all 
directions tested and was not associated with any pain.  The 
x-ray impression was negative left ankle.  

The current 10 percent rating meets the requirements of 38 
C.F.R. § 4.59 for a minimal compensable rating and the 
symptomatology discussed in that regulation does not warrant 
a higher rating.  The competent medical evidence of record 
consistently shows that the veteran does not experience more 
than moderate limitation of motion of the left ankle.  The 
evidence does not show that the veteran experienced any 
additional loss of range of motion as a result of pain, 
weakened movement, fatigability, or incoordination.  
Therefore, even with consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. 202 
(1995), a preponderance of the evidence is against the 
assignment of an evaluation greater than 10 percent.  

The veteran is competent to report what he experiences and to 
describe his lower extremity symptoms.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  However, in determining the 
manifestations of the service-connected disability and 
whether those manifestations have increased to the point that 
they approximate the criteria for the next higher rating, the 
findings of the trained medical professionals are more 
probative than the veteran's claims.  38 C.F.R. § 4.7 (2001).  
In this case, the preponderance of the evidence shows that 
the service-connected disability does not result in more than 
a moderate limitation of left ankle motion.  Consequently, 
the claim for an increased rating must be denied.

The Board has considered rating the veteran under other 
Diagnostic Codes related to the ankle, however, x-rays 
confirm that there is no ankylosis of the ankle and there is 
no evidence of an analogous limitation of motion ratable 
under 38 C.F.R. Part 4, Diagnostic Codes 5270, 5272 (2001).  
There is no evidence that the service-connected disability 
involves malunion or deformity of the os calcis or astragalus 
ratable under 38 C.F.R. Part 4, Diagnostic Code 5273 (2001).  
There is no evidence of an astragalectomy with residuals 
ratable under 38 C.F.R. Part 4, Diagnostic Code 5274 (2001).

C.  Left Shoulder

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West , 12 Vet. App. 
119, 126 (1999).

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  Only one extremity is considered to 
be major and an individual is presumed to be right-handed 
unless there is evidence of left-handedness.  38 C.F.R. § 
4.69 (2001).  In this case, the medical evidence of record 
clearly reflects that the veteran is right-handed.  Thus, the 
rating for his left shoulder disability is based on the 
criteria for evaluating disabilities of the minor extremity.  

The average normal range of motion of the shoulder is flexion 
from 0 to 180 degrees; abduction from 0 to 180 degrees; 
external rotation from 0 to 90 degrees; and internal rotation 
from 0 to 90 degrees.  When the arm is held at the shoulder 
level, the shoulder is in 90 degrees of either flexion or 
abduction.  38 C.F.R. § 4.71, Plate I (2001).

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under Diagnostic Code 5201, limitation 
of motion of the minor arm at shoulder level or midway 
between the side and the shoulder warrants a 20 percent 
evaluation.  A 30 percent evaluation requires limitation of 
the minor arm to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2001).

1.  Prior to November 21, 2000

The Board has reviewed the probative evidence of record 
including the veteran's statements and testimony on appeal.  
Prior to November 21, 2000, there was objective evidence of 
record showing degenerative changes, flexion and abduction to 
120 degrees.  The October 1996 radiology report revealed 
arthritis in the acromioclavicular articular joint.  The 
September 1997 VA examination report disclosed normal 
inspection of the left shoulder.  Flexion was to 120 degrees, 
internal rotation was 30 degrees, external rotation was 80 
degrees and abduction was to 120 degrees.  The radiology 
report revealed mild degenerative changes of the left 
acromioclavicular.  The June 1998 radiology impression was 
mild degenerative changes of the acromioclavicular joint.  At 
the October 1998 VA examination passive range of motion 
showed 45 degrees of flexion, and 30 degrees of abduction.  
With the active range of motion the veteran had forward 
flexion of 120 degrees, shoulder abduction was 120 degrees 
and normal internal rotation and external rotation.  The June 
1999 radiology report revealed very minimal, very early 
osteoarthritis.  

Consequently, the veteran does not satisfy the criteria of 
Diagnostic Code 5201 for a 20 percent rating, much less a 30 
percent rating, since he does not have sufficient limitation 
of motion even fully acknowledging his pain and other 
symptoms.  See DeLuca, 8 Vet. App. 202, 204-7 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, 4.59.  There also was no objective 
clinical indication during that evaluations that he 
experiences any of the other symptoms discussed in the DeLuca 
decision of weakness or instability, premature or excess 
fatigability, or incoordination.  At the October 1998 VA 
examination the examiner noted that there were no periods of 
"flare-up."  The shoulder was not enlarged and there was no 
swelling or effusion.  The evidence of record did not show 
any signs of neurologic impairment or compromise.  

The records concerning the treatment the veteran has received 
for his left shoulder in the VA outpatient clinic from 
January 1996 to September 1999 contain findings that are 
essentially identical to those noted during the October 1998 
VA examination.  That is to say, although there were several 
occasions when he complained of pain and painful motion, 
etc., in his left shoulder, which also were documented during 
the objective clinical portions of those outpatient 
evaluations, there still was never any objective clinical 
indication that he has limitation of motion in his shoulder 
at shoulder level or midway between the side and the 
shoulder, despite this, to actually warrant a rating higher 
than 10 percent.  And again, this is true even fully 
acknowledging his pain and discomfort.

The 10 percent rating in effect prior to November 21, 2000, 
adequately compensates the veteran for the extent of his pain 
and associated symptoms-particularly since he does not have 
sufficient limitation of motion to justify a rating higher 
than this.  38 C.F.R. § 4.71a, Code 5010.  Pain, alone, 
simply is not a sufficient basis to increase his rating in 
this instance.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  

2.  On and After November 21, 2000

At the November 21, 2000 VA examination left shoulder flexion 
was 50 degrees, abduction was 50 degrees, external and 
internal rotations were 0 degrees.  The radiology impression 
was negative shoulder.  The veteran therefore has not 
demonstrated that the motion of his left arm is limited to 25 
degrees from the side.  The records concerning the treatment 
the veteran has received for his left shoulder in the VA 
outpatient clinic in September 2001 include findings that are 
basically the same as those noted during the November 2000 VA 
examination.  Accordingly, the Board must conclude that an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5201.  

The Board has also considered the functional impairment, 
which can be attributed to pain and weakness.  See generally 
DeLuca, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a rating 
in excess of 20 percent is not warranted on the basis of 
additional functional loss due to pain and weakness.  At the 
November 21, 2000 VA examination the left shoulder was 
normal, nontender without inflammation and swelling.  The 
Board therefore finds that the record does not show that the 
veteran's functional loss due to his left shoulder disorder 
impairs him to such a degree that he has the equivalent of a 
limitation of motion of his left arm to 25 degrees from the 
side, as required for a rating in excess of 20 percent under 
Diagnostic Code 5201.

On further review, the Board finds that an evaluation in 
excess of 20 percent is not warranted.  No professional has 
established the further limitation of motion of the left arm.  
No evidence establishes the fibrous union of or nonunion of 
the humerus or favorable or unfavorable ankylosis of the 
scapulohumeral articulation that would warrant a higher 
evaluation.  The overall functional impairment due to pain, 
weakness, excess fatigability, more motion than normal or 
less motion than normal is no more than the functional 
equivalent of limitation of motion at the shoulder level.  
The examinations have not established more functional 
impairment and the veteran's statements on appeal do not 
establish a functional impairment that is more than that 
contemplated.

Additionally, the Board finds that separate evaluations are 
not warranted in this case.  Pursuant to Esteban, 6 Vet. App. 
at 262, separate evaluations for distinct disabilities 
resulting from the same injury can be assigned so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
As discussed above, the veteran's left shoulder disability is 
evaluated under Diagnostic Code 5201, which provides for 
evaluation based on limitation of motion.  In evaluating the 
veteran's disability, the Board also considered Diagnostic 
Code 5203, which provided for evaluation of impairment of the 
clavicle or scapula and included references to impairment of 
function, as well as Diagnostic Code 5202, which contemplated 
guarded movement and fibrous or nonunion of the joint.  Thus, 
as limitation of motion is essentially addressed under 
Diagnostic Codes 5202 and 5203, a separate evaluation under 
either Diagnostic Code for the veteran's left shoulder 
disorder is not warranted.

IV.  Extraschedular Ratings

Review of the record reveals that the RO expressly considered 
referral of the veteran's claims to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  Specifically, 
there is no evidence that the veteran's service-connected 
right knee, left ankle or left shoulder disabilities cause 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of regular schedular rating standards

V.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001).  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board notes that the final rule 
implementing the provisions of the VCAA concerning claims for 
benefits governed by part 3 of Title 38, Code of Federal 
Regulations, has been published.  See 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001). The veteran was advised of the 
requirements of the VCAA in a May 2001 letter.

With few exceptions, the VCAA is applicable to all claims, as 
here, filed before the date of enactment and not yet final as 
of that date. 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, VA's duties with respect 
to the veteran's claim have been fulfilled.  The VCAA 
essentially provides that the VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.

The Board finds that the VA has met its duty to advise and 
notify the veteran in this case.  Specifically, the veteran 
was advised and notified of the evidence necessary to 
establish a higher ratings in the initial rating decisions as 
well as the Statement of the Case (SOC), and Supplemental 
Statements of the Case (SSOC).  See 38 U.S.C.A. §§ 5102, 
5103, 5107 (West Supp. 2001).  The May 2001 letter informed 
him of the evidence that had been developed and advised that 
he should notify VA of any other medical records.  The RO has 
obtained the veteran's VA outpatient treatment and 
hospitalization records from September 1978 to September 
2001.  The veteran was afforded VA examinations in September 
1997, October and November 1998 and November 2000.  

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claims have been properly 
developed and that no useful purpose would be served by 
remanding the issues with directions to provide further 
assistance.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity with respect to the service-connected 
disorders at issue in this case than do those already of 
record.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well reasoned decision 
with respect to the issues on appeal, and that the duty to 
assist veteran has been satisfied.  38 U.S.C.A. § 5103A (West 
Supp. 2001).















	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service-connection for left knee strain as 
secondary to the service-connected residuals of a right knee 
injury with arthritis is granted, subject to the applicable 
criteria governing the payment of monetary benefits.  

As the April 1998 reduction of the veteran's 20 percent 
rating was improper, restoration of the 20 percent rating for 
residuals of right knee injury with arthritis, effective 
August 8, 1997, is granted, subject to the applicable 
criteria governing the payment of monetary benefits.  

An evaluation in excess of 20 percent for residuals of a 
right knee injury is denied.

A separate 10 percent evaluation for the veteran's right knee 
arthritis under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260-5261, VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997) is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for a left ankle sprain 
is denied.  

An evaluation in excess of 10 percent for degenerative joint 
disease of the left shoulder, prior to November 21, 2000, is 
denied.  

An evaluation in excess of 20 percent for degenerative joint 
disease of the left shoulder, on and after November 21, 2000, 
is denied.  




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

